Citation Nr: 9915562	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum.

2.  Entitlement to service connection for residuals of eye 
surgery, to include headaches.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for an upper 
respiratory condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for a bilateral wrist 
condition.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for residuals of 
excisions of bilateral ingrown toenails.

10.  Entitlement to service connection for a bilateral knee 
condition.

11. Disagreement with the rating assigned for status post 
laminectomy.

12.  Disagreement with the rating assigned for arthritis of 
the left shoulder.

13. Disagreement with the rating assigned for arthritis of 
the right shoulder.

14. Disagreement with the rating assigned for chronic 
sinusitis.

15. Disagreement with the rating assigned for 
gastroesophageal reflux disease with hiatal hernia and 
history of fibrous adhesions, status post resection and 
appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in February 1997.  The statement 
of the case was issued in March 1997.  A substantive appeal 
was received in March 1997.  The veteran testified at a 
personal hearing at the RO in July 1997, at which time he 
withdrew his claim for service connection for a mouth 
condition and it was clarified that the claim for service 
connection for a head condition was for headaches. 

Issue numbers 8 through 15 will be addressed in the remand 
portion of the decision.

FINDINGS OF FACT

1.  X-rays taken during active service showed deviated nasal 
septum and there is no evidence of record which shows that 
the veteran's deviated nasal septum preexisted active 
service.

2.  A bilateral ankle condition and an upper respiratory 
condition are not currently objectively demonstrated.

3.  The veteran's claims for service connection for residuals 
of eye surgery, to include headaches, a bilateral ankle 
condition, an upper respiratory condition, a neck condition, 
chest pain, and a bilateral wrist condition are not 
accompanied by any competent medical evidence to support 
those claims.

4.  The veteran's claims for service connection for residuals 
of eye surgery, to include headaches, a bilateral ankle 
condition, an upper respiratory condition, a neck condition, 
chest pain, and a bilateral wrist condition are not 
plausible.


CONCLUSIONS OF LAW

1. The veteran's deviated nasal septum was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2.  The appellant's claims for entitlement to service 
connection for residuals of eye surgery, to include 
headaches, a bilateral ankle condition, an upper respiratory 
condition, a neck condition, chest pain, and a bilateral 
wrist condition are not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail, and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that his 
claims for service connection for residuals of eye surgery, 
to include headaches, a bilateral ankle condition, an upper 
respiratory condition, a neck condition, chest pain, and a 
bilateral wrist condition are not well-grounded.

The Board finds that the veteran's claim for service 
connection for deviated septum is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The service medical records show that on enlistment 
examination in November 1982, the clinical evaluation of all 
systems was normal.  In August 1984, the veteran was seen for 
left hand pain and reported that he fell and landed on the 
left hand.  On examination, there was full range of motion of 
the wrist.  A splint was applied.  The assessment was soft 
tissue injury.  In April 1984, the veteran was treated for 
complaints of a burning sensation in the right eye and he 
reported that diesel fuel splashed into the right eye.  On 
examination in May 1984, it was noted that the right eye was 
much improved.  It was noted that the veteran had a lazy 
right eye and had been unable to be fitted for glasses.  The 
assessment was chemical irritation of the right eye.  A July 
1984 entry noted that the veteran had broken the third digit 
of the left hand and had been in a cobra cast on the left 
wrist and finger for three weeks.

In October 1985, the veteran was treated for a bilateral eye 
infection.  On examination in January 1987, the veteran 
reported headaches for two years controlled by Tylenol and a 
right lazy eye since birth.  He also reported a number of 
upper respiratory infections while stationed in Germany.  The 
clinical evaluation of all systems was normal.  The 
uncorrected distant vision was recorded as 20/40 on the right 
and 20/20 on the left and a diagnosis of defective vision was 
noted.  In September 1988, a history of a right ankle sprain 
was noted and the assessment was right ankle sprain.  It was 
indicated that an x-ray did not show a fracture.  The veteran 
was seen again in October 1988 for complaints of right ankle 
pain and the assessment was unrehabilitated right ankle 
sprain.  A November 1988 entry noted resolving right ankle 
sprain.  In May 1989, the veteran reported that he twisted 
the right ankle and the assessment was right ankle sprain.  
In July 1989, the assessment was slowly resolving ankle 
sprain.  An August 1989 x-ray of the ankles noted slight 
widening of the lateral joint space of the left ankle with an 
apparently normal right ankle.  In October 1989, the veteran 
was seen for complaints of pain at the distal fibula when 
running and the history of inversion ankle sprain was noted.  
The examiner noted that clinically, the ankle was 
unremarkable.  The impression was right ankle pain with a 
history of five sprains in six years.  

In October 1990, the veteran was treated for complaints of 
chest pain for the previous 24 hours.  It was noted that he 
was not dyspneic, cyanotic, and had a regular pulse.  The 
examiner noted that the chest was tender to touch with lungs 
sounds slightly decreased on the right lower lobe.  The 
assessment was rule out costochondritis.  In May 1991, the 
veteran was seen for complaints of left ankle pain after 
coming down on the foot and bending the ankle inward while 
playing volleyball.  The diagnosis was deferred, rule out 
grade I ankle sprain.  

A January 1992 x-ray of the sinuses showed a nasal septal 
spur and mild deviation of the septum to the right.  On 
ophthalmology examination in February 1993, it was noted that 
the veteran had a long history of esotropia, present since 
childhood.  The examiner indicated that he was seen for 
consideration of cosmetic correction of esotropia.  It was 
indicated that there was amblyopia of the right eye, never 
treated.  In February 1993, bilateral medial rectus 
recessions with adjustment suture, right eye and bilateral 
inferior oblique recessions were performed.  The 
postoperative diagnoses were right esotropia with V pattern, 
bilateral overaction of inferior obliques and bilateral 
overation of the superior obliques.  On examination in April 
1993, the eye surgery was noted and that assessment was good 
result.  

An August 1993 x-ray of the sinuses showed that the nasal 
septum was deviated to the right.  On eye examination in 
November 1993, the veteran reported that he had bilateral 
discomfort at night by headlights and felt that he was losing 
his vision.  The assessment was residual esotropia and it was 
noted that the veteran was happy with his appearance and did 
not desire surgery at present.  In December 1993, the veteran 
was seen for complaints of stabbing chest pain of the 
parasternal area.  It was indicated that an EKG showed sinus 
bradycardia-46 consistent with normal EKG.  The assessment 
was chest pain, probably costochondritis.  The service 
medical records also show treatment on numerous occasions for 
upper respiratory infections from 1983 to 1994.  On 
examination for Medical Evaluation Board in 1994, the 
clinical evaluation of all systems was normal with the 
exception of noted chronic low back pain, failed low back 
syndrome.  Distant vision was 20/30 in the right eye and 
20/20 in the left eye.  Near vision was 20/40 in the right 
eye and 20/20 in the left eye.  

On VA general medical examination in November 1996, the 
veteran reported atypical chest pain which he described as 
sudden onset of sharp chest pain occurring at rest.  The 
examiner noted that no exertional component was present. The 
veteran reported that he had an evaluation including stress 
test while in the military which was negative.  The veteran 
reported a history of chronic sinusitis.  He also reported 
chronically watery and burning eyes which he related to 
surgery while in the military for a ''lazy eye".  On 
examination, the neck was supple without masses.  
Cardiovascular evaluation revealed normal S1 and S2 without 
murmur, rub or gallop.  No carotid bruits noted.  Blood 
pressure was 105/60.  The impression included atypical chest 
pain and chronic watery and burning eyes.

On VA orthopedic examination in November 1996, the veteran 
reported a pain in his neck.  He denied radiation into his 
upper extremities and any history of injury.  He reported 
occasional occipital headaches and that he was not being 
treated for this condition.  He indicated that he has pain in 
both knees.  He reported that he suffered multiple sprains in 
both knees.  He did not recall any specific incident.  He 
denied swelling, locking, or giving way in either knee.  He 
reported that he had not undergone any treatment.  The 
veteran also complained of pain in both ankles.  He reported 
that he had had multiple ankle sprains.  He denied any 
symptoms of instability and indicated that he had no 
treatment for ankle problems.  The veteran reported that he 
had multiple episodes of bilateral wrist sprains with no 
treatment.  He complained of residual pain in both wrists.

On physical examination, the veteran had good function of his 
great toe flexors and extensors as well as of his ankle 
dorsiflexors and plantar flexors.  The neck was diffusely 
tender over the paraspinous muscles.  He was able to touch 
his chin to his chest.  He had 5/5 motor strength in both 
lower extremities.  The wrists were nontender to palpation 
without evidence of swelling or deformity.  Dorsiflexion of 
the right wrist was to 35 degrees.  Palmar flexion was to 40 
degrees.  There was 10 degrees of ulnar deviation and 5 
degrees of radial deviation.  Range of motion of the left 
wrist was 30 degrees of dorsiflexion, 45 degrees of palmar 
flexion, 10 degrees of radial deviation, and 75 degrees of 
ulnar deviation.  Strength in both upper extremities was 5/5, 
and both upper extremities were neurovascularly intact.  X-
rays of both wrists, both ankles and the cervical spine were 
normal.  The impression included neck pain and bilateral 
wrist pain with normal physical examination.

On VA vision examination in December 1996, the examiner noted 
a history of strabismus.  The veteran reported blurry vision 
and that the eyes get tired of reading.  He also reported a 
history of having had eye surgery in which they "clipped his 
nerves" with a laser in each eye.  He stated that he had 
lazy eye when he was young and subsequently developed 
amblyopia in the right eye.  He wore glasses when he was very 
young, and then was patched around age 5.  He denied any 
history of diabetes or hypertension.  On examination, visual 
acuity in the right eye, uncorrected at near was J6, at far 
20/50; corrected at near was J3 and at far, 20/50.  The left 
eye uncorrected was J1+ and far was 20/25.  Corrected was J1+ 
at near and 20/20 at a distance.  Manifest refraction yielded 
a manifest of +.25 sphere in the right eye with 20/50 vision 
and plano in the left eye with 20/20 vision.  Pupils were 4 
to 3 mm reactive with 2+ reactivity.  Afferent pupillary 
defect was not appreciated in either eye.  Diplopia was 
without history of double vision.  Visual field defects were 
not noted as the patient had full field to confrontation.  
Extraocular motilities were full, however, a 10 prism diopter 
esotropia was noted.  Lids, lashes, conjunctiva and sclera 
were normal.  The cornea was clear.  Iris was with round 
pupils and reactive.  Cupped disc ratios were 0.3 on 
posterior examination bilaterally.  Macula, vitreous and 
periphery were normal bilaterally.  The impression was 
esotropia; amblyopia, suspect secondary to strabismus as a 
young child and with residual esotropia; and status post 
muscle surgery in both eyes per his history.  The examiner 
noted that there was no intervention recommended or required.  
It was indicated that the veteran could have further muscle 
surgery if indicated mainly for cosmetic reasons, however, 
the examiner doubted it would improve his visual acuity in 
the right as the amblyopia developed at an early age and will 
most likely not improve or progress at this point.

On VA sinuses examination in December 1996, the veteran 
reported that during active service he was told he had a 
deviated septum and that surgery was not performed because he 
was discharged.  On physical examination, the examiner noted 
that the septum was definitely deviated to the right side 
with some obstruction on that side.  The impression included 
deviation of the nasal septum with occasional sinus ostia 
occlusion with sinusitis by history and engorgement of the 
meatus of the left side of the nose commensurate with the 
septal deviation.

In July 1997, the veteran testified that since his eye 
surgery in service he had headaches when he read.  He 
indicated that during service he was an instructor and was 
required to read in-depth lesson plans which would result in 
headaches.  He indicated that he had seen a private doctor 
for the headaches and was prescribed medication.  He 
testified that the eye surgery in service was to correct a 
lazy eye and that it was mostly cosmetic.  He indicated that 
he did not have headaches prior to the surgery.  He testified 
that during service, he sprained both ankles while running 
during maneuvers.  He indicated that x-rays taken at that 
time did not show any abnormalities.  He indicated that 
currently he had weakness and pain with popping and cracking 
of the ankles.  He testified that in 1990 at Fort Wayne, 
doctors indicated that he had pulled ligaments and tendons of 
the ankles.  He indicated that he had not had medical 
treatment for the ankle since discharge but that he taken 
medication for the pain.  He testified that during service he 
had approximately 40 episodes of upper respiratory infection 
and that he was hospitalized for same three times.  He 
indicated that the problems was diagnosed as both upper 
respiratory infection and walking pneumonia.  He testified 
that he was never told by a doctor that he had damage to the 
lungs as a result of the infections.  He indicated that since 
discharge from service, he continues to have upper 
respiratory infections and has seen a private physician for 
them.  He testified that he had not been hospitalized and 
that he had had about four episodes of upper respiratory 
infection since discharge.  He testified that his neck is 
painful and that it pops and cracks when he moves it.  He 
indicated that neck pain began when he was working long hours 
from 1989 to 1993 as a finance clerk in the military.  He 
stated that neck pain began while working at a keyboard 
looking at a computers.  He testified that during service, 
testing did not reveal the cause of the pain.  He indicated 
that one doctor in 1992 diagnosed the problem as spurs.  He 
indicated that he took medication for that pain.  He 
testified that during active duty, he fell and sprained his 
wrists in 1989 and that examination at that time did not 
reveal any damage.  He indicated that currently, the wrists 
are painful with the right being worse.  He testified that 
during service he experienced chest pain which was diagnosed 
as stress.  He indicated that an EKG was normal and that he 
was told it was an anxiety attack.  He also indicated that 
his private physician has done an EKG which was normal.  He 
testified that currently he has chest pains about once every 
five to six weeks.  He testified that during active service, 
doctors recommended surgery for a deviated nasal septum, 
which he declined.  He stated that he had difficulty 
breathing through his nose and has pain in his forehead and 
sinuses.  He also testified that his face swells underneath 
his eyes.  He indicated that the symptoms began during 
service in 1984.  He indicated that he had no trauma in 
service to the nose.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for a disease first diagnosed after service when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).  In other words, a "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service." 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  By regulation, 
a veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates an injury or disease existed prior thereto. 38 
C.F.R. § 3.304(b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court), in Caluza v. Brown, 7 Vet. 
App. 498 (1995), held that in order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
truthfulness of evidence offered by the veteran and his 
representative is presumed in determining whether or not a 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Entitlement to service connection for 
deviated nasal septum.

After a full review of the record, the Board concludes that 
service connection for deviated nasal septum is warranted.  
The veteran's service medical records reveal that the 
enlistment examination did not disclose a septal deviation.  
During active service in January 1992 and August 1993, x-rays 
showed deviation of the septum to the right.  The postservice 
VA examination in December 1996 also shows a diagnosis of 
deviated nasal septum.  There is no evidence of record to 
constitute the clear and unmistakable evidence required to 
rebut the statutory presumption of soundness at entry into 
service under 38 U.S.C.A. § 1111 (West 1991) and 38 C.F.R. § 
3.304(b) (1998).  Since the veteran was clearly diagnosed 
with the condition during active service and post-service, 
the Board finds the preponderance of the evidence supports 
the veteran's claim that he incurred a deviated nasal septum 
in service.  The veteran's claim of entitlement to service 
connection for deviated nasal septum is therefore granted.

Entitlement to service connection for 
residuals of eye surgery, to include 
headaches, bilateral ankle condition, 
upper respiratory condition, neck 
condition, bilateral wrist condition, and 
chest pain.

After a full review of the record, the Board concludes that 
the veteran's claims for service connection for residuals of 
eye surgery, to include headaches, a bilateral ankle 
condition, an upper respiratory condition, a neck condition, 
a bilateral wrist condition and chest pain are not well-
grounded.  With regard to the bilateral ankle and upper 
respiratory conditions, the service medical records do show 
that the veteran was treated for numerous upper respiratory 
infections and for sprains of both ankles during service.  
However, there is no competent medical evidence of a current 
diagnosis of either a bilateral ankle condition or an upper 
respiratory condition.  On VA examination in November 1996, 
the examiner noted the reported history of bilateral ankle 
sprains in service and made no diagnosis regarding the 
ankles.  The veteran testified that he had ankle pain and a 
history of upper respiratory infections but did not indicate 
that there was any current medical opinion linking a current 
disability with the inservice ankle sprains or upper 
respiratory infections.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability...In 
the absence of proof of a present disability there can be no 
valid claim."  In the absence of a diagnosis of a bilateral 
ankle disability or an upper respiratory condition currently, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of well-grounded claims imposed 
by 38 U.S.C.A. § 5107(a).

The veteran contends that his sprained his wrists in 1989 and 
that examination did not reveal any damage.  He also contends 
that he experiences neck pain currently, which he asserts had 
its onset during service while working on computers.  The 
service medical records show that the veteran was treated for 
a injury to the left hand which resulted in a broken third 
finger.  The left hand and wrist were placed in a cast.  
There is no evidence in the remaining service medical records 
of any findings or diagnoses of a bilateral wrist condition.  
With regard to the neck, there are no complaints, findings or 
diagnoses of neck pain during active service.  The current 
medical evidence of record shows diagnoses of neck pain and 
bilateral wrist pain.  Because there is no evidence of a 
bilateral wrist condition or a neck condition in service and 
no current medical evidence linking the currently found neck 
pain to service, the claims for service connection for neck 
pain and a bilateral wrist condition are not well-grounded 
because the second and third prongs of Caluza have not been 
satisfied.

The veteran seeks service connection for chest pain on the 
basis that he experiences chest pain currently which had its 
onset during service.  He also asserts that he has headaches 
which he contends are the residuals of eye surgery in 
service. With regard to chest pain, the service medical 
record show that the veteran was seen for complaints of chest 
pain in October 1990 with a diagnosis of rule out 
costochondritis.  He was seen again in December 1993 with 
complaints of chest pain and the diagnosis was probably 
costochondritis.  The service medical records also show that 
he underwent cosmetic correction of esotropia during service.  
The recent VA general medical examination included a 
diagnosis of atypical chest pain.  With regard to the eyes, 
there is a current diagnosis of status post muscle surgery in 
both eyes with separate diagnoses of esotropia; amblyopia, 
secondary to strabismus as a child; and chronic watery and 
burning eyes.  There is no current diagnosis of headaches.  
What is lacking is any competent medical evidence linking any 
current eye condition or headaches with the eye surgery in 
service as contended by the veteran.  Similarly, there is no 
competent medical evidence relating the current atypical 
chest pain with the complaints of chest pain in service.  
Therefore, the claims for service connection for residuals of 
eye surgery, to include headaches and for chest pain are not 
well-grounded because the third prong of Caluza has not been 
met.

The only evidence linking the contended disabilities to 
service consists of the contentions and testimony of the 
veteran.  However, lay evidence is inadequate to establish 
the medical nexus required by Caluza.  The Court has held 
that lay persons are competent to testify as to what they 
actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Court has also held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  The veteran is 
not medically trained and is not competent to testify as to 
the existence or etiology of any of the contended 
disabilities.  Additionally, the evidence of record does not 
establish that the veteran suffered from conditions of the 
ankle, wrist, neck, eye and respiratory and cardiovascular 
systems in and since service as defined in 38 C.F.R. § 
3.303(b). Savage v. Gober, 10 Vet. App. 488, 497 (1997); 38 
C.F.R. § 3.303 (1997).  The veteran is certainly competent to 
report pain in his ankles, wrists, neck and chest, as well as 
headaches and upper respiratory infections, and his testimony 
to that effect is taken by the Board to be credible.  King at 
21.  However, as noted above, he is not competent to diagnose 
himself with actual eye, ankle, wrist, neck, heart or 
respiratory conditions for which service connection can be 
granted.  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well-grounded as they lack 
plausibility.


ORDER

Entitlement to service connection for deviated nasal septum 
is granted.

Entitlement to service connection for residuals of eye 
surgery, to include headaches, a bilateral ankle condition, 
an upper respiratory condition, a neck condition, chest pain 
and a bilateral wrist condition are denied.

REMAND

The veteran seeks service connection for bilateral hearing 
loss.  On VA examination in November 1996, audiological 
testing revealed normal hearing in the left ear and normal 
hearing in all frequencies in the right ear except for a mild 
sensorineural hearing loss at 4000 hertz in that ear.  In 
July 1997, the veteran testified that when he went for a VA 
"check for hearing", the doctor told him that he had 
significant hearing loss.  It is unclear whether the veteran 
is referring to the November 1996 VA examination or whether 
he has received additional hearing testing at the VA.  The 
veteran should be asked to state specifically which VA 
facility it was where a doctor told him that he had a 
significant hearing loss.  Whether or not the veteran 
responds the RO should obtain all VA records concerning 
hearing loss evaluation and add those records to the claims 
file.  

The veteran is seeking service connection for residuals of 
excisions of bilateral ingrown toenails.  The service medical 
records show that he had ingrown toenails excised on several 
occasions during active service, in 1984, 1993 and 1993.  The 
report of VA stomach examination in November 1996 noted that 
the veteran had reported that he had ingrown toenails that 
were resected during active service.  He reportedly requested 
an examination for this condition and the examiner indicated 
that an examination should be scheduled.  The veteran has not 
been afforded a VA examination regarding the toenail 
condition.  As it was noted on the VA examination report, the 
Board finds that a VA examination should be conducted to 
determine whether there are current residuals of bilateral 
ingrown toenail excisions during service.

The veteran is seeking service connection for a bilateral 
knee condition.  The service medical records show treatment 
of knee pain in service with diagnoses of left ITB friction 
syndrome and patella femoral pain syndrome.  On VA orthopedic 
examination in November 1996, the examiner noted a history of 
multiple knee sprains with current complaints of pain in both 
knees.  The assessment was bilateral knee pain due to 
multiple sprains with normal physical examination.  The Board 
finds that the current diagnosis regarding the knees is 
inadequate for purposes of determining whether service 
connection is warranted.  It is unclear from the examination 
report whether the examiner determined that the veteran 
incurred the reported knee sprains during service and whether 
there is a current diagnosis of knee disability related to an 
inservice injury.  Thus another examination is necessary to 
clarify the diagnosis regarding the knees.

Service connection is in effect for status post laminectomy, 
rated as 20 percent disabling under Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  In the statement 
of the case, the RO also referred to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  The RO concluded 
that an increased rating was not warranted and noted that VA 
examination showed a moderate loss of rating of motion of the 
lumbar spine.  The November 1996 VA orthopedic examination 
noted pain on straight leg raising and the diagnoses included 
continued pain and leg pain.  The RO appears to have 
considered Diagnostic Code 5292 in determining that an 
increased rating is not warranted.  The RO did not address 
functional limitation under 38 C.F.R. § 4.40 or § 4.45 
regarding the back disability. 

Service connection is also in effect for arthritis of the 
right and left shoulders, each evaluated as noncompensable 
under Diagnostic Code 5010 pertaining to arthritis.  In the 
statement of the case, the RO also referred to Diagnostic 
Code 5201 for limitation of the arm, 5202 for other 
impairment of the humerus and 5203 for impairment of the 
clavicle and scapula.  In the statement of the case, the RO 
indicated that a noncompensable evaluation is assigned unless 
there is objective evidence of painful or limited motion of a 
major joint or group of minor joints.  On VA orthopedic 
examination in November 1996, the examiner noted complaints 
of shoulder pain but did not indicate whether range of motion 
testing showed pain on movement.  The diagnoses included 
bilateral shoulder pain with normal physical examination.  
The RO appears to have considered Diagnostic Code 5201 in 
determining that increased ratings are not warranted.  The RO 
did not address functional limitation under 38 C.F.R. § 4.40 
or § 4.45 regarding the bilateral shoulder disability.  The 
Board also finds that the criteria of Diagnostic Codes 5202 
and 5203 are not for application in rating the veteran's 
bilateral shoulder disability.

The RO's attention is directed to the decision of the 
Court in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40  or 
38 C.F.R. § 4.45.  It was specified that the medical 
examiner should be asked to determine whether the joint in 
question exhibited weakened movement, excess fatigability 
or incoordination and that the determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement , excess fatigability or incoordination.  It was 
also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The VA General 
Counsel has concluded that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97 (December 12, 
1997).  The Board finds that the case must be returned for 
an additional VA orthopedic examination which fully 
addresses the applicable rating criteria for both the back 
and the shoulder disabilities.

The veteran, who asserted a claim for an increased rating for 
sinusitis in August 1996, is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6510.  However, 38 C.F.R. § 
4.97 was changed, effective October 7, 1996, and now includes 
new rating criteria for sinusitis, which may be found at 
Diagnostic Codes 6510 through 6514.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991). Consequently, on remand, the RO must apply the new 
rating criteria in amended 38 C.F.R. § 4.97, Diagnostic Code 
6510 to the veteran to determine whether this version is more 
favorable than the rating criteria in existence when the 
veteran reopened his claim.  Another VA sinuses examination 
is therefore required.

The veteran seeks a compensable rating for service connected 
gastroesophageal reflux disease with hiatal hernia and 
history of fibrous adhesions, status post resection and 
appendectomy.  The RO notes veteran had an appendectomy in 
service and that VA examination showed fibrous adhesions and 
gastroesophageal reflux disease with a hiatal hernia.  In the 
statement of the case, the RO set forth the rating criteria 
of Diagnostic Code 7304 and 7305 pertaining to gastric and 
duodenal ulcer, respectively and Diagnostic Code 7346 
pertaining to hiatal hernia.  The RO indicated that a 
noncompensable rating was warranted unless there were 
recurring symptoms once or twice daily.  On review of the 
November and December 1996 VA stomach examination reports, 
the Board notes that the veteran reported that abdominal pain 
approximately once or twice every month, lasting from several 
minutes to several weeks at a time.  On the November 1996 
examination report, the diagnoses included nonspecific 
abdominal pain - etiology unknown and history of fibrous 
adhesions, status post resection in 1985.  On the December 
1996 examination report, following additional testing, the 
examiner made a diagnosis of ill-defined colicky abdominal 
pain and noted that possibly recurrent adhesion were the 
cause of the pain but that additional exploratory laparotomy 
was not indicated.  It was noted that an upper GI series 
showed evidence of a small hiatal hernia.

As the RO noted in the statement of the case, 38 C.F.R. 
§ 4.114 provides that ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Although there is 
medical evidence regarding recurrent adhesions, the RO did 
not set forth the rating criteria of Diagnostic Code 7301.  
From the current medical evidence, the Board is not able to 
determine what the predominant gastrointestinal disability is 
and whether the disability should be rated under hiatal 
hernia, ulcer or peritoneal adhesions.  Although the veteran 
reported abdominal pain at least once or twice every month on 
examination, it is unclear from the examination report 
finding what the severity of the condition pursuant to the 
rating criteria.  The Board finds that another examination is 
required. 

The July 1997, the veteran testified that he had received 
treatment for his sinus and back conditions by his private 
physician, Dr. Shealey.  Those records should be requested by 
the RO and added to the claims file.

The Board points out that recently, the Court noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.


Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1. The veteran should be asked to state 
specifically which VA facility it was 
where a doctor told him that he had a 
significant hearing loss.  Whether or not 
the veteran responds the RO should obtain 
all VA records including those involving 
hearing loss, which are not currently in 
the claims file and add those records to 
the claims file.

2.  The RO should contact the veteran and 
request him to furnish the full name and 
current mailing address for Dr. Shealey 
and a consent form for the release to the 
VA of the private medical records of Dr. 
Shealey.  Thereafter, the RO should 
request copies of all identified 
treatment records of the veteran which 
are not currently in the file and 
associate them with the claims folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the nature and 
extent of his any residuals of ingrown 
toenails.  The claims folder must be made 
available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should state 
whether there are any current residuals 
of the inservice excisions of bilateral 
ingrown toenails during service.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and current extent of the 
veteran's bilateral knee disability and 
the current extent of his back and 
bilateral shoulder disabilities.  Such 
tests as the examiner deems necessary 
should be performed, including range of 
motion studies expressed in degrees and 
x-rays.  The claims folder must be made 
available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The following should be 
accomplished as part of the examination:  

a.  The examiner should set forth 
each current diagnosis regarding 
both the left and right knees.  For 
each currently found disability of 
each knee, the examiner should state 
whether it is at least as likely as 
not the currently found disability 
is related to the veteran's military 
service or any incident therein.  

b.  The RO should furnish the 
examiner with the criteria of 
Diagnostic Codes 5292 and 5293 
pertaining to the back and 5201 
pertaining to the shoulder and arm 
and request that the examiner set 
forth separately all pertinent 
findings on examination of the low 
back and shoulders in relationship 
to each applicable Diagnostic Code 
criteria.

c.  The examiner should comment 
separately upon the effects of the 
veteran's service connected low back 
and each shoulder condition on 
ordinary activity and on how the 
disabilities impair him 
functionally.  The examiner should 
be asked to determine whether the 
lumbosacral spine and the right and 
left shoulders exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected back and shoulder 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the low back and 
the right and left shoulders are 
used repeatedly over a period of 
time. This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

5.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
sinuses examination to determine the 
nature and extent of his sinus 
disability.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  The examiner should also 
be provided with the old and new criteria 
of Diagnostic Code 6510 and should be 
requested to set forth all pertinent 
findings in relation to Diagnostic Code 
6510 first under the old and then under 
the new criteria.

6.  The veteran should be afforded a 
special VA gastrointestinal examination 
to determine the nature and extent of his 
service connected gastrointestinal 
disability.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Codes 7301, 7304-5, and 7346 
and request that the examiner set forth 
all pertinent findings on examination in 
relationship to the Diagnostic Code 
criteria.  The examiner should state what 
is the predominant gastrointestinal 
disability.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

8. When the above developments have been 
completed, the case should be reviewed by 
the RO.  All issues in appellate status 
should be readjudicated.  The RO should 
consider the application of Diagnostic 
Code 6510 (old and new criteria) and 
Court's holding in Karnas with regard to 
the issue of a compensable rating for 
chronic sinusitis and with consideration 
given to the effective date of the change 
in regulations.  The RO should consider 
the Court's holding in DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
with regard to the claims pertaining to 
the back and shoulders.  If the decision 
remains adverse to the appellant, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 
action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

